DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-6, in the reply filed on September 20, 2022 is acknowledged.

Claim Objections
Claims 2 and 6 are objected to because of the following informalities:
On line 4 of claim 2, “satisfies” should be replaced with “satisfy”.
On lines 1-2 of claim 6, “the magnetron field” should be replaced with “the magnetic field” to avoid indefiniteness.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear whether the “unbalanced magnetic field” recited on line 5 refers to a non-uniform magnetic field applied at different locations of an unspecified object, refers to a magnetic field that is not symmetrically applied along an arbitrary or imaginary line of a magnetron sputtering apparatus, refers to a time-varying magnetic field that would constantly change over time, or has another specific meaning.
(2) Also regarding claim 1, it is not clear what the “unbalanced magnetic field” recited on line 5 refers to, because it is not clear whether the “unbalanced magnetic field” is with respect to the target 150, the substrate 2 or both the target and the substrate shown in Fig. 3 of current application, because depending on which interpretation should be adopted, the claimed manufacturing method would be distinct from each other, and it appears that when the center of the target and the center of the substrate are not perfectly aligned with each other, the resultant magnetic field would look unbalanced with respect to the target and/or the substrate.
(3) Further regarding claim 1, it is not clear to what degree the magnetic field should be unbalanced to be referred to as “an unbalanced magnetic field”, because the magnetron sputtering apparatus shown in Fig. 3 of current application has a symmetric structure with respect to an imaginary center line of the S pole 151b in Fig. 3 of current application, the magnetron sputtering apparatus shown in Fig. 3 of current application itself has a common magnetron sputtering apparatus configuration, and in actuality, even when one attempts to apply exactly the same voltages to the two N poles 151a, there would (almost) always be a slight difference between the voltages applied to the two N poles 151a, which would then generate “an unbalanced magnetic field” to a certain degree.
(4) Still further regarding claim 1, it is not clear whether the limitation “the plasma extends to an area proximate to the substrate due to the unbalanced magnetic field to assist the crystallization of the sputtered layer so that the sputtered layer has a single crystalline or a single crystalline-like structure (emphasis added)” recited on lines 7-10 refers to, because it is not clear whether the limitation suggests that a balanced magnetic field would not result in crystallization of the sputtered layer, while the claimed unbalanced magnetic field assists the crystallization of the sputtered layer, and it is not clear whether the unbalanced magnetic field is the sole contributor to the crystallization of the sputtered layer since Applicants originally disclosed in paragraph [0041] of current application that “the charged particles (electrons) in the plasma P1 can give energy to the atoms that have been deposited on the substrate 2, so that the atoms can be rearranged along the crystallization direction for crystallization”, and that “That is, during the film formation by sputtering, the plasma P1 can also assist the crystallization of the layer”, and this originally disclosed phenomenon would also occur when the magnetic field is balanced or symmetric; in this case, the claimed invention may be directed to a conventional method where slightly different voltages are applied to the two N poles 151a in Fig. 3 of current application.
Claims 2-6 depend on claim 1, and therefore, claims 2-6 are also indefinite.
(5) Regarding claim 2, it is not clear what the “zero point of magnetic field lines” recited on line 2 refers to, and there can be any “zero point of magnetic field lines”, because a magnetic field is a vector, and thus there is no area, not to mention a point, where the unbalanced magnetic field would be zero especially when the magnetic strengths are different between the two N poles 151a in Fig. 3 of current application.
(6) Also regarding claim 2, it is not clear what the “zero point of magnetic field lines in a normal direction of the target” recited on lines 2-3 refers to, because a point, which is zero-dimensional, does not have any specific alignment or arrangement with respect to a two-dimensional or three-dimensional object, and even if arguendo there is a zero point X1 of magnetic field lines as shown in Fig. 3 of current application, the zero point X1 of magnetic field lines may also form an angle with an arbitrary position of the top surface of the target 150.
(7) Further regarding claim 2, it is not clear how the claimed ratio of G = w/H can be unambiguously determined, because as discussed above, there would be no “zero point of magnetic field lines”.
(8) Still further regarding claim 2, it is not clear whether the claimed ratio of G = w/H including the width of the target suggests that the size of the plasma P1 in Fig. 3 of current application is not a factor that influences the claimed manufacturing method, because while in reality the overlapping area of the plasma P1 and the target 150 should be one of the most critical parameter of the claimed manufacturing method, and the size of the plasma P1 would vary depending on the parameters and conditions for generating the plasma P1, Applicants simply claim the ratio G = w/H where the width of the target would be constant no matter the plasma generation parameters and conditions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, as best understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cuomo et al. (WO 02/43466 A2).
Regarding claim 1, Cuomo et al. discloses for a manufacturing method of a template of a photovoltaic cell device, because a semiconductor and opto-electronic materials can be produced by a sputter transport device disclosed by Cuomo et al. (Abstract), and Applicants do not claim a manufacturing method of a photovoltaic cell device, and which part of the photovoltaic cell device the template corresponds to, comprising: providing a substrate (132, Fig. 4) and a target (104, Fig. 4) disposed opposite to each other in a chamber (Fig. 4); 
applying an unbalanced magnetic field, because “the magnetron assembly includes a plurality of magnetron magnets arranged in an unbalanced configuration” (claim 25); and generating a plasma in the chamber to form a sputtered layer on a surface of the substrate (plasma beam 160, Fig. 4), wherein the plasma extends to an area proximate to the substrate (132, Fig. 4) due to the unbalanced magnetic field to assist the crystallization of the sputtered layer, because the electrons are subsequently injected and coupled into the gradient of the magnetic field (represented by virtual field lines B, Fig. 4) established by magnetron source to generate an intense plasma (page 19, line 13-16) so that the sputtered layer has a single crystalline or a single crystalline-like structure (page 22, line 4-5).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Cuomo et al. (WO 02/43466A2). The teachings of Cuomo et al. are discussed above.
Regarding claim 2, Cuomo et al. further disclose for the manufacturing method of claim 1 that the unbalanced magnetic field has a zero point of magnetic field lines in a normal direction of the target, because this limitation is indefinite as discussed above, and when arguendo there is a zero point of magnetic field lines, it can be connected to the target using an imaginary line in a normal direction of the target, and a width of the target and a vertical distance from the zero point of magnetic field lines to the surface of the target satisfies the following relationship: G = w/H, wherein w is the width of the target, H is the vertical distance from the zero point of magnetic field lines to the surface of the target, because the ratio G is a numerical definition of a ratio of w to H, which is inherently present when there is a zero point magnetic field lines, if any.
Cuomo et al. differ from the claimed invention by not showing that and G ranges from 0.6 to 0.85.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the claimed ratio can be within the claimed range, because the width of the target and the vertical distance from the zero point of magnetic field lines to the surface of the target, if any, should each be controlled to optimize the magnetron sputtering process to obtain a high quality material layer.
Regarding claim 3, Cuomo et al. further disclose that the target and the substrate are separate from each other by a distance ranging from 5 to 10 cm, because a substrate holder 130 (Fig. 4) is spaced at a distance from target cathode 104 and “preferably the spacing is in the range of approximately 2 cm to 20 cm” (page 18, line 3-5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a distance between the target and the substrate can be ranged from 5 to 10 cm, because the range in the claimed invention is inclusive to the range disclosed by Cuomo et al., and the range of distance should be selected to optimize and improve the growth of a template of a photovoltaic cell device by unbalanced magnetron sputtering deposition, as well known in the art.
Claims 4 and 5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Cuomo et al. (WO 02/43466A2) in view of D’Couto et al. (US 2001/0030125). The teachings of Cuomo et al. are discussed above.
Regarding claim 4, Cuomo et al. further disclose that “a metal nitride material such as aluminum nitride, gallium nitride, or a related compound is produced according to the method disclosed herein” (page 15, line 3-5), therefore, Cuomo et al. includes the sputtered layer made of at least one of germanium, gallium arsenide, silicon germanium, silicon, gallium nitride, zinc oxide, and doped compounds thereof, as disclosed in the claimed invention. 
Cuomo et al. differ from the claimed invention by not showing the substrate is a silicon substrate with a crystalline direction.
However, D’Couto et al. disclose for a plasma vapor deposition sputtering method that wafer substrate 310 (Fig. 3) is used, typically comprising single crystalline silicon ([0039]).
Since both Cuomo et al. and D’Couto et al. teach the manufacturing method, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a single crystalline silicon substrate can be used and at least one of the sputtered layers in the claimed invention can be made of as a template of a photovoltaic cell device by unbalanced magnetron sputtering deposition, as well known in the art, because the single crystalline silicon substrate would allow forming a high quality material layer on top of it.
	Regarding claim 5, Cuomo et al. further disclose that the material constituting the single crystalline or the single crystalline-like layer is germanium, gallium arsenide, silicon germanium, silicon, gallium, zinc oxide and doped compounds thereof, because the device disclosed by Cuomo et al. can be used to produce thin-films and ultra-thick materials in polycrystalline, single-crystal and epitaxial forms (Abstract) and the produced films include a metal nitride material such as aluminum nitride, gallium nitride, or a related compound (page 15, line 3-5).
	Cuomo et al. differ from the claimed invention by not showing that the temperature of the substrate ranges from 250 to 550°C.
However, D’Couto et al. disclose for plasma vapor deposition sputtering method that in the step of generating the plasma in the chamber to form the sputtered layer, the temperature of the substrate ranges from 250 to 550°C, because “heating the substrate, preferably to a temperature in a range of from 250°C to 350°C” ([0021]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the temperature of the substrate ranges from 250 to 550°C in the step of generating the plasma in the chamber to form the sputtered layer, because the temperature range in the claimed invention overlaps with the range of the temperature disclosed by D’Couto et al., and should be selected to optimize and improve the growth of a template of a photovoltaic cell device by unbalanced magnetron sputtering deposition, as well known in the art.
Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cuomo et al. (WO 02/43466A2) in view of Ding (US 2011/0220494). The teachings of Cuomo et al. are discussed above.
Regarding claim 6, Cuomo et al. further disclose that the unbalanced magnetron field is generated by disposing a magnetic assembly (“unbalanced” the magnets of magnetron assembly 110, Fig. 4) on a backside surface of the target (104, Fig. 4), wherein the magnet assembly includes a central magnetic element (112, Fig. 4) and an outer-ring magnetic element disposed surrounding the central magnetic element (116, Fig. 4), because the arrangement of magnets 112 and 116 preferably constitutes a central magnetic bar 112 surrounded by an outer magnetic annulus 116 (page 17, line 26-27) as disclosed by Cuomo et al.
Cuomo et al. differ from the claimed invention by not showing the magnetic flux of the outer-ring magnetic element is greater than that of the central magnetic element.
However, Ding disclose for methods and apparatus for magnetron metallization that the integral of the magnetic fluxes generated by the outer pole piece 314 (Fig. 3A), which corresponds to an outer-ring magnetic element in the claimed invention, over a surface of interest is configured to exhibit 1.02 to 2.5 times of integral of the magnetic fluxes generated by the inner pole piece 316 (Fig. 3A), which corresponds to an central magnetic element in the claimed invention, over the same surface of interest ([0057], line 14-18).
Since both Cuomo et al. and Ding teach the manufacturing method, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the unbalanced magnetron field should be generated by a magnetic assembly including a central magnetic element surrounded by an outer-ring element on a backside of a target, as disclosed by Cuomo et al., and the magnetic flux of the outer-ring magnetic element should be greater than that of the central magnetic element, as disclosed by Ding to optimize and improve the growth of a template of a photovoltaic cell device by unbalanced magnetron sputtering deposition, as well known in the art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOO K LEE whose telephone number is (571)270-5816. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/WOO K LEE/Examiner, Art Unit 2815